Citation Nr: 1619744	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-26 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for chronic lumbar strain with degenerative joint disease (back disability) prior to July 30, 2014, and to an initial evaluation in excess of 20 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the appeal in June 2014.  At the time of the Remand, the appeal was for an initial rating in excess of 10 percent for back disability. 

During the course of the remand, the RO granted an increase in the initial evaluation from 10 percent to 20 percent for the service-connected back disability, effective from July 30, 2014.  As this is not an award of the maximum available schedular evaluation, the claim for an increased initial rating remains on appeal, as recharacterized on the title page of this decision.

During the course of the Remand, the Veteran was granted service connection for radiculopathy of each lower extremity, associated with chronic lumbar strain with degenerative joint disease.  A 10 percent evaluation was assigned for each lower extremity.  The Veteran did not disagree with any aspect of either of the two grants for service connection.  Consideration of neurological manifestations of the back disability which may be separately evaluated has been completed.  

The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  VA examination in January 2009 revealed full range of normal flexion and extension of the back, with mild degenerative changes on radiologic examination, and mild pain at the extreme end of extension.

2.  On VA examination conducted in July 2014, the Veteran's forward flexion was limited to 40 degrees and extension to 20 degrees.

3.  There is no medical opinion or specific clinical record which reveals when the Veteran's flexion of the back became reduced from 90 degrees to less than 60 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for back disability are not met prior to April 20, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent initial schedular evaluation for a back disability, but no higher rating, were met from April 20, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for his back disability prior to July 30, 2014, and to an evaluation in excess of 20 percent from that date.  

Claims for increased ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

A rating granted following an initial award of service connection may be "staged," that is, comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In exceptional cases, an extraschedular rating, that is, a rating based on disability factors not considered in the rating schedule, may be provided.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule is inadequate to evaluate a claimant's disability picture, and the disability picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the Board or the RO must refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Claim for increased staged initial evaluations for back disability

Back disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), specified in 38 C.F.R. § 4.71a.  If there is intervertebral disc disease, the rating criteria specified in the Formula for Rating Intervertebral Disk Syndrome Based on Incapacitating Episodes may be applicable.  In this case, the Veteran's back disability has been evaluated under Diagnostic Codes (DCs) 5237 to 5242, prior to July 2014, and under DCs 5010-5237 from that date.  

The General Rating Formula provides for a 10 percent evaluation when back disability results in forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

Back disability warrants a 20 percent rating where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  The only criterion which warrants an evaluation in excess of 40 percent for limitation of motion of the thoracolumbar spine is where there is unfavorable ankylosis of the thoracic spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

The General Formula directs that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

The Rating Schedule allows evaluation of intervertebral disc syndrome (IVDS) based on incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  

Back disability is, as noted above, rated on limitation of motion, or may be rated based on subjective complaints of pain, if there is objective confirmation of arthritis on radiologic examination.  DCs 5003, 5010.  A 10 percent evaluation is the maximum schedular evaluation available for arthritis of one joint or group of joints under DCs 5003 or 5010, so application of these DCs would not result in a more favorable evaluation for the Veteran.  No further discussion of those DCs is required.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume §§ 4.40 and 4.45.  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

1.  Evaluation in excess of 10 percent prior to April 20, 2010

The Veteran was afforded VA examination in January 2009.  He reported sharp pain in the lower back beginning during his military service.  This pain was intermittent with remissions.  The pain would at times radiate from the back to the lower extremities, just above the unease.  That pain had a burning, numbness, or tingling character.  The pain could be precipitated by prolonged walking, standing, bending, or stooping.  With acute episodes, the Veteran had to sit down and rest until the pain would subside.

Deep tendon reflexes and motor strength were described as normal.  The Veteran had flexion of the thoracolumbar spine to 90 degrees and extension to 30 degrees, with objective evidence of pain on active range of extension, at the end of the range.  The examiner stated that the Veteran did not manifest pain with flexion.  Radiologic examination disclosed mild degenerative changes with possible endplate depression of T11.  The examiner assigned a diagnosis of chronic lumbar strain and of degenerative joint disease (DJD, lumbar spine.  

The findings at the 2009 VA examination include DJD, that is, arthritis, objectively confirmed on radiologic examination, with full range of flexion and extension of the thoracolumbar spine, as defined for VA purposes.  The Veteran's range of motion was the full, normal range of motion for the back, so that finding does not warrant an initial evaluation in excess of 10 percent.  See General Rating Formula.  However, because the Veteran had DJD which was confirmed on radiologic examination, together with complaints of pain on extension, his back disability symptoms met the criteria for a 10 percent evaluation, but no higher evaluation, as of January 2009.  The Board finds no other applicable DC or rating criterion which would authorize a rating in excess of 10 percent for the Veteran's back disability symptoms at this time.

There is no record that the Veteran sought VA treatment for increased back pain during the period from the January 2009 VA examination until April 2010.

2.  Rating from April 20, 2010

VA outpatient treatment records dated in April 2010 reflect that the Veteran complained of increased lower back pain, with pain radiating down both legs.  The Veteran used Tylenol, over the counter, for back and shoulder pain.  Range of motion of the back was not described.

Because of the increase in subjective back pain symptoms, the VA provider ordered radiologic examination.  Radiologic examination disclosed mild degenerative changes with end plate sclerosis at L5-S1, a finding not noted at the 2009 VA examination.  

In his May 2010 substantive appeal, the Veteran stated that he was unable to walk or stand for more than 10 minutes without pain.  He also contended that the VA examination failed to take into account his difficulty with performing any bending or twisting because of low back pain.

In April 2011, the Veteran again reported increased back pain.  MRI (magnetic resonance imaging) examination of the spine (without contrast) revealed mild desiccation of the disc at L4-5, facet joint arthropathy at L4-5 and L5-S1, a mild annular bulge at L4-5, and narrowing of the intervertebral disc space at L5-S1 with disc extrusion and an annular tear.  Epidural lipomatosis, for which service connection has not been sought, was also present.  No range of motion was specified.

In August 2011 and October 2011, the Veteran continued to complain of lower extremity pain with walking, and pain radiating down into each leg, with numbness.  He noted that this pain had an onset about 10 years previously.  The pain was relieved by sitting.  No increase or decrease in muscle tone was found on objective examination.  No objective findings for the Veteran's range of motion were described.  

The Veteran was provided with a lumbar corset in February 2012.  The Veteran's active range of motion of the lumbar spine was described as "20 percent limited," without explanation of that terminology or description of the actual range of motion.  The Board notes that the Veteran's combined disability rating at that time was 20 percent.  The Veteran reported increased pain with walking any distance.  He used a motorized cart at Wal Mart.  He was provided educational materials regarding back exercises, but was told to omit any exercise which required extension (bending backward).  The Veteran was referred for neurology evaluation for possible neurogenic claudication, but neurology review of the radiologic examinations revealed that the "very mild" stenosis seen on radiologic examinations could not explain claudication, and the consultant provided an opinion that no surgical intervention was recommended.

VA outpatient treatment records dated in July 2012, and August 2012 reflect that the providers felt that the Veteran's findings were consistent with lumbar stenosis and should respond to conservative care.  In November 2012, the Veteran was described as ambulating from the waiting room to the examining room "easily."  A TENS (transcutaneous electrical nerve stimulation) unit was recommended.

In a June 2014 Remand, the Board directed that the Veteran be afforded another examination. 

The examiner who conducted July 2014 VA examination assigned a diagnosis of chronic lumbar strain with degenerative joint disease, and radiculopathy beginning in about 2011.  The Veteran had increased pain and stiffness in the mornings.  With walking or prolonged standing, the Veteran would develop numbness, tingling, and burning of both thighs.  The Veteran had forward flexion to 40 degrees and extension to 20 degrees, with pain at the endpoint of motion.  After three repetitions of motion, the Veteran's forward flexion was unchanged at 40 degrees.  The examiner stated that the Veteran's back pain was random and unpredictable, and that estimation of functional limitation during flare-ups would be speculative.  The examiner determined, however, that the Veteran had no intervertebral disc disease (IVDS). 

Following the July 2014 VA examination, the RO assigned a 20 percent evaluation for the Veteran's service-connected back disability, under DCs 5010 and 5237.  The Board agrees with the RO that the rating schedule authorizes a 20 percent evaluation, based on limitation of motion, where thoracolumbar flexion is limited to 40 degrees, since the General Rating Formula applicable to back disability provides a 20 percent evaluation where flexion is greater than 30 degrees but less than 60 degrees.  

However, the criterion for a 20 percent evaluation based on combined range of motion requires a range of motion not greater than 120 degrees.  In this case, the Veteran's combined range of motion is 165 degrees (40 flexion, 20 extension, 25 right lateral flexion, 25 left lateral flexion, 25 right lateral rotation, 30 left lateral rotation).  Thus, although the Veteran meets the criteria for a 20 percent evaluation for back disability when only flexion and extension are considered, he does not meet the criteria for a 20 percent evaluation if the combined range of motion is also considered.

The Veteran contends that he is entitled to an initial evaluation in excess of 20 percent for his back disability based on back pain.  The record reflects that the Veteran was provided with a lumbar corset and a TENS unit in 2012, but the record does not reflect whether the Veteran continues to require or use those devices.

The record reflects that the Veteran has reported that he uses over-the-counter Tylenol for his back pain, and there is no record that he has requested any additional medication for back pain.  The "Active Outpatient Medications" lists for the vet include no notation that a pain medication has been prescribed for the Veteran.  The Veteran's reports of pain are competent and credible, but the severity of pain reported does not warrant an evaluation in excess of 20 percent.  Because the Veteran meets at least one criterion for a 20 percent evaluation for his back pain, and reports pain on motion, the Board does not disagree with the RO's assignment of a 20 percent initial rating for back disability.

As noted in the Introduction, above, separate, compensable evaluations have been assigned for neurologic disability (radiculopathy) of each lower extremity.  The evidence, as discussed below, fails to reveal any medical diagnosis of other neurologic abnormality associated with the Veteran's service-connected back disability.  No further discussion of neurological abnormalities is required.  

The evidence establishes that no provider has assigned a diagnosis of IVDS, and the examiner who conducted the 2014 VA examination specifically opined that the Veteran did not have IVDS.  Therefore, the Veteran is not entitled to an initial rating in excess of 20 percent for back disability based on IVDS.

The Veteran meets some criteria for a 10 percent initial evaluation from April 20, 2010.  The 2014 VA examination establishes that the Veteran meets at least one criterion for a 20 percent evaluation as of the July 2014 VA examination, and the Board does not disagree with the assignment of a 20 percent evaluation based on limitation of motion.  

However, the evidence does not establish that the Veteran has met any criterion for a 40 percent evaluation at any time during the appeal period.  The Veteran has not manifested forward flexion to less than 30 degrees, or favorable ankylosis of the spine.  Objective examiners have reported that the Veteran does not have guarding, muscle spasms, altered gait or posture, or other similar symptoms that might warrant a rating in excess of 20 percent.  

In determining if a higher rating is warranted based on complaints of pain, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran contends that he is evaluated to an initial rating in excess of 20 percent based on his complaints of pain and his inability to bend and twist.  However, the Veteran's range of motion was tested after repetition at each VA examination to determine if there was additional functional loss after repeated motions.  However, each examiner found that the Veteran's range of motion of the back was unchanged after three repetitions.  

The Veteran contended that his functional loss due to back disability included inability to bend and twist.  However, the Veteran's ability to bend and twist (lateral flexion to each side and lateral rotation to each side) was assessed at both the 2009 and 2014 VA examinations, as part of the evaluation of combined range of motion.  The Board finds that the combined range of motion of the back remained at the 10 percent level of severity, but no higher, including with consideration of objective evaluation after repetitions of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995);

The Veteran does not require the use of a cane, walker, or wheelchair, although he will use a motorized scooter, where available, to reduce prolonged walking.  He has not required narcotic medications for pain control during this appeal.  The criteria for an initial evaluation in excess of 10 percent is not warranted with consideration of pain.  Mitchell v. Shinseki, 25 Vet. App. 32   (2011).  The preponderance of the evidence is against a finding that a staged rating in excess of 20 percent is warranted at any time during this appeal.  

The Board notes that the Veteran reported increased back pain to his providers beginning in April 2010.  The complaints of pain raised from April 2010 through July 2014 were of sufficient severity that providers conducted additional radiologic evaluations, then MRIs, and prescribed such conservative treatments for back pain as a lumbar corset and a TENS unit.  

The Board notes that no provider described the Veteran's range of motion in degrees in the interval between the January 2009 VA examination and the July 2014 VA examination.  There is no medical opinion as to when the Veteran's range of motion of forward flexion became reduced to 60 degrees or less, so as to warrant a 20 percent evaluation.  It has been nearly 8 years since the Veteran filed the initial claim underlying this appeal.  Rather than remanding the claim for further development, the Board will resolve reasonable doubt as to the onset of the increased severity of back disability in the Veteran's favor.  

With resolution of doubt in the Veteran's favor, the increase in the initial evaluation from 10 percent to 20 percent, but no higher evaluation, may be awarded as of April 20, 2010, as it is factually ascertainable that the Veteran reported increased back pain to his VA providers on that date.  38 C.F.R. § 3.400(o).  That date is also consistent with the Veteran's May 2010 statements in his substantive appeal to the Board. 

An increased initial evaluation for back disability from 10 percent to 20 percent is warranted, effective from April 20, 2010, but an initial evaluation in excess of 10 percent is not warranted prior to that date.  An initial evaluation in excess of 20 percent from July 30, 2014, is not warranted.  

Extraschedular evaluations

The Board has considered whether referral for consideration of an extraschedular rating for back disability is required.  38 C.F.R. § 3.321(b).  As noted above, such referral is required if the criteria for the ratings in effect for each service-connected disability fail to contemplate or encompass all social and occupational impairment resulting from the service-connected disabilities.  Thun v. Peake, supra.

The Veteran has reported pain, inability to bend and twist, and pain with prolonged walking or standing.  The rating criteria for back disability, and other applicable regulations, encompass limitation of motion and pain.  As discussed above, the Veteran's back disability has been reviewed, including on the basis of functional loss and impact of pain on the Veteran's personal hygiene and ability to care for himself.  The Veteran has not identified any activity of daily living that he cannot perform due to back pain, despite his inability to stand or walk for prolonged periods, or any unusual features of his back disability.  The medical evidence does not provide any finding of other symptoms or impairment due to back disability other than symptoms contemplated in the rating schedule.  Additional impierment due to radiculopathy is separately evaluated under DC 8526.  Disability due to radiculopathy cannot service as a factual basis for a finding that the Veteran's back disability results in an unusual disability picture.

The Veteran does not contend that back disability has resulted in hospitalization or present an unusual disability picture or symptoms.  The Board finds that the rating criteria are adequate to evaluate the disability.  Referral for consideration of an extraschedular rating for back disability is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board acknowledges that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In particular, the Veteran worked as a heavy equipment operator until he retired.  There is no exceptional circumstance that requires referral for consideration of an extraschedular rating for the combined effects of the Veteran's service-connected disabilities.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The claim for an increased initial evaluation for back disability arises from the initial assignment of disability ratings following an initial grant of service connection.  When an initial claim for service connection has been substantiated, the purpose of notice is met, and no additional notice is required.  

Service treatment records are associated with the electronic record.  VA clinical records beginning in 2008, when the Veteran submitted the initial claim for service connection for a back disorder, are associated with the electronic record.  The Veteran was afforded VA examinations.  The Veteran was afforded an opportunity to submit non-VA evidence.  He has not identified any private provider of treatment or private facility at which treatment was rendered whose records have not been requested.  VA has sought all identified non-VA records, and can do no more.

In summary, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  No further action is required to meet those duties.

ORDER

The appeal for an initial evaluation for back disability in excess of 10 percent prior to April 20, 2010, is denied.

The initial evaluation for back disability is increased from 10 percent to 20 percent, but no higher rating, from April 20, 2010.



______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


